

 

Exhibit 10.4
CREE, INC.
MANAGEMENT INCENTIVE COMPENSATION PLAN
(Effective for Fiscal Years beginning on or after June 29, 2015)
1.
PURPOSE

1.1.
The purpose of the Management Incentive Compensation Plan (the “Plan”) is to
motivate and reward excellent performance, to attract and retain outstanding
management, to create a strong link between individual performance and the
Company's operating and strategic plans, to achieve greater corporate
performance by focusing on results, and to encourage teamwork at the highest
levels within the organization. The Plan rewards Participants with incentives
based on their contributions and the attainment of specific corporate and
individual goals.

1.2.
For purposes of this Plan, "Company" collectively includes Cree, Inc. (“Cree”)
and its subsidiaries and affiliates as they exist from time to time.



2.
DEFINITIONS

2.1.
Annual Award Level - 60% unless set at a different percentage by the
Compensation Committee of the Board of Directors (the “Compensation Committee”)
for executive officers or the Chief Executive Officer (“CEO”) for all other
Participants.

2.2.
Annual Corporate Performance Goals -one or more financial targets for a Plan
Year, as recommended by the CEO and approved by the Compensation Committee.

2.3.
Base Salary - the Participant's annual base salary in effect on the last day of
the Performance Period, except as otherwise provided in this Plan.

2.4.
Change In Control - for purposes of this Plan, a “Change in Control” will be
deemed to have occurred upon the happening of any of the following events:

(i)
Any “Person” as defined in Section 3(a)(9) of the Securities Exchange Act of
1934, as amended (the “Act”), including a “group” (as that term is used in
Sections 13(d)(3) and 14(d)(2) of the Act), but excluding the Cree Entities and
any employee benefit plan sponsored or maintained by the Cree Entities
(including any trustee of such plan acting as trustee), who together with its
“affiliates” and “associates” (as those terms are defined in Rule 12b-2 under
the Act) becomes the “Beneficial Owner” (within the meaning of Rule 13d-3 under
the Act) of more than 50% of the then-outstanding shares of common stock of the
Company or the combined voting power of the then-outstanding securities of the
Company entitled to vote generally in the election of its directors. For
purposes of calculating the number of shares or voting power held by such Person
and its affiliates and associates under this clause (i), there shall be excluded
any securities acquired by such Person or its affiliates or associates directly
from the Cree Entities.

(ii)
A sale or other disposition of all or substantially all of the Company's assets
is consummated, other than such a sale or disposition that would not have
constituted a Change of Control under clause (iv) below had it been structured
as a merger or consolidation.

(iii)
The shareholders of the Company approve a definitive agreement or plan to
liquidate




--------------------------------------------------------------------------------






the Company.


(iv)
A merger or consolidation of the Company with and into another entity is
consummated, unless immediately following such transaction (1) more than 50% of
the members of the governing body of the surviving entity were Incumbent
Directors (as defined in clause (v) below) at the time of execution of the
initial agreement providing for such transaction, (2) no “Person” (as defined in
clause (i) above), together with its “affiliates” and “associates” (as defined
in clause(i) above), is the “Beneficial Owner” (as defined in clause (i) above),
directly or indirectly, of more than 50% of the then-outstanding equity
interests of the surviving entity or the combined voting power of the
then-outstanding equity interests of the surviving entity entitled to vote
generally in the election of members of its governing body, and (3) more than
50% of the then-outstanding equity interests of the surviving entity and the
combined voting power of the then-outstanding equity interests of the surviving
entity entitled to vote generally in the election of members of its governing
body is “Beneficially Owned”, directly or indirectly, by all or substantially
all of the individuals and entities who were the “Beneficial Owners” of the
shares of common stock of the Company immediately prior to such transaction in
substantially the same proportions as their ownership immediately prior to such
transaction.



(v)
During any period of 24 consecutive months during the Participant's employment,
the individuals who, at the beginning of such period, constitute the Board (the
“Incumbent Directors”) cease for any reason other than death to constitute at
least a majority thereof; provided, however, that a director who was not a
director at the beginning of such 24 month period shall be deemed to have
satisfied such 24 month requirement, and be an Incumbent Director, if such
director was elected by, or on the recommendation of or with the approval of, at
least two-thirds of the directors who then qualified as Incumbent Directors
either actually, because they were directors at the beginning of such 24 month
period, or by prior operation of this clause (v), but excluding for this purpose
any such individual whose initial assumption of office is in connection with an
actual or threatened election contest subject to Rule 14a-11 of Regulation 14A
promulgated under the Act or other actual or threatened solicitation of proxies
or consents by or on behalf of a “Person” (as defined in clause(i) above) other
than the Board.



2.5.
Cree Entities - for purposes of this Plan, “Cree Entities” means the Company and
its successors and assigns as well as any corporation which is a member of a
controlled group of corporations (as defined in Section 414(b) of the Internal
Revenue Code of 1986 as amended (the “Code”), as modified by Section 415(h) of
the Code) which includes the Company; any trade or business (whether or not
incorporated) which is under common control (as defined in Section 414(c) of the
Code, as modified by Section 415(h) of the Code) with the Company; any
organization (whether or not incorporated) which is a member of an affiliated
service group (as defined in Section 414(m) of the Code) which includes the
Company; and any other entity required to be aggregated with the Company
pursuant to regulations under Section 414(o) of the Code.



2.6.
Individual Goals - individual performance goals established for a Participant
for each fiscal quarter. Each Individual Goal will be assigned a percentage
weight such that the sum of all Individual Goal weights for a Participant for
such quarter totals 50%. The Plan Administrator reserves the right to define
Individual Goals as corporate or business segment financial goals, customer
goals, individualized performance goals or any other goals deemed to support the
business objectives of the Company.


2

--------------------------------------------------------------------------------




2.7.
Individual Goal Performance Results - a percentage reflecting a Participant's
achievement of Individual Goals in a fiscal quarter, calculated by adding the
percentage weights of all Individual Goals achieved by the Participant that
quarter (or pro-rated weights for partial achievement if approved pursuant to
Section 4.3).



2.8.
Participant - a senior level manager of the Company who reports directly to the
Company's CEO or other key employee of the Company (other than the CEO) who has
been identified by the CEO to participate in this Plan, subject to approval by
the Compensation Committee in the case of executive officers or by the CEO for
all other Participants.



2.9.
Performance Period - a fiscal period over which performance is measured and
relative to which incentive amounts are calculated and paid to a Participant, as
set forth in Section 4.



2.10.
Plan Administrator - the Company's Compensation Committee with respect to all
decisions under the Plan concerning, affecting or related to the compensation of
executive officers and the CEO with respect to all other aspects of the Plan.



2.11.
Plan Year - the Company's fiscal year.



2.12.
Retirement - the employee's voluntary termination of employment after he/she has
reached the age of 55 years and has completed at least five years of service
(full-time or full-time equivalent) with the Company so long as the employee has
no immediate plans to work in the same or similar occupation with another
employer or on a self-employed basis after such termination of employment.



2.13.
Quarterly Award Level - 10% per quarter (totaling 40% on an annualized basis)
unless set at a different percentage by the Compensation Committee for executive
officers or the CEO for all other Participants.



2.14.
Quarterly Award Results - a percentage reflecting achievement of the Quarterly
Corporate Performance Goals and a Participant's Individual Goals in a fiscal
quarter. The Quarterly Award Results will be 0% if the Quarterly Corporate
Performance Goals are not achieved for the fiscal quarter. If the Quarterly
Corporate Performance Goals are achieved for the fiscal quarter, the Quarterly
Award Results for a Participant shall be the sum of 50% and the Participant's
Individual Goal Performance Results for the fiscal quarter.



2.15.
Quarterly Corporate Performance Goals - one or more financial targets
established by the CEO for a fiscal quarter.



2.16.
Target Award Levels - annual Target Award Levels are expressed as a percentage
of Base Salary and vary by position. A Participant's designated Target Award
Level represents the award level for 100% achievement of all objectives by that
Participant and the Company during a Plan Year.



3.
ELIGIBILITY

3.1.
To be eligible to participate in the Plan, a Participant must: (i) be a regular,
full-time employee of the Company or a part-time employee regularly scheduled to
work 30 hours or more per week who is paid through the Company's payroll
system(s); and (ii) not be disqualified from participation in the Plan as
provided below. A Participant is disqualified from participation in the Plan for
any Performance Period in which: (i) the Participant is on disability leave, an
unpaid leave of absence or a leave covered by worker's compensation insurance,
or any combination of


3

--------------------------------------------------------------------------------




the foregoing, for the entire Performance Period, unless such disqualification
is otherwise prohibited by law; (ii) the Plan Administrator exercises the right,
as provided in Section 5.2 below, to terminate Participant's participation in
the Plan prior to the end of such Performance Period on account of a material
change in the Participant's duties and responsibilities; or (iii) the
Participant is not employed by the Company on the last day of the Performance
Period, except in the case of termination of employment due to the Participant's
retirement, death or disability (meeting the requirements for benefits under the
Company's long-term disability (LTD) plan or, in the case of a Participant who
is not eligible to participate in the LTD plan, the determination by a
qualified, objective medical professional that the Participant is disabled, as
such term is defined in the LTD plan) or termination of employment after Change
In Control as provided in Section 6.3. Moreover, unless approved by the
Compensation Committee for executive officers or by the CEO for all other
Participants, no Participant in this Plan may participate in any other Company
incentive plan that provides for payment of additional cash compensation based
on achievement of individual sales or performance goals and/or corporate,
subsidiary or division financial or performance goals (including but not limited
to the Employee Incentive Compensation Plan, any sales incentive or commission
plan or any substantially similar incentive cash compensation program), whether
or not there is a payout under such other plan for the Performance Period.
3.2.
The Plan Administrators reserve the right to disqualify an otherwise eligible
Participant from receiving a payment under the Plan if the Company terminates
the Participant's employment before payment is made, whether during or after the
Performance Period, as a result of the employee engaging in any activity deemed
by the Compensation Committee for executive officers or by the CEO for all other
Participants to be detrimental to the Company, including without limitation,
breach by the employee of any confidentiality, non-competition or
non-solicitation obligation, or any act of fraud, misappropriation,
embezzlement, or tortious or criminal behavior that adversely impacts the
Company.



4.
AWARDS

4.1.
Awards are determined based on performance against Annual Corporate Performance
Goals, Quarterly Corporate Performance Goals and Individual Goals. Unless
otherwise approved by the Compensation Committee for executive officers or by
the CEO for all other Participants, 60% of a Participant's Target Award Level
will be dependent upon achievement of Annual Corporate Performance Goals. The
remaining 40% of a Participant's Target Award Level will be dependent upon
achievement of Quarterly Corporate Performance Goals and Individual Goals.

4.2.
The CEO will recommend and the Compensation Committee will approve Annual
Corporate Performance Goals during the first fiscal quarter of each Plan Year.
The statement of Annual Corporate Performance Goals will include a method of
calculating a percentage reflecting the level of achievement of each financial
measure comprising the goals, with full achievement of the target assigned 100%
and failure to meet a specified threshold for the measure assigned 0%.
Performance in excess of the target for the measure may be assigned percentages
greater than 100%, up to a maximum percentage corresponding to a specified
maximum amount for the measure. Unless otherwise provided in the statement of
Annual Corporate Performance Goals, performance against each financial measure
will be weighted equally in determining the amount of any annual award payout
and the annual award payout percentage will be the average of the percentage of
achievement of each measure, rounded to the nearest whole percentage. After the
end of the Plan Year, the Compensation Committee will determine in good faith
and its sole discretion the annual award payout percentage based on the actual
level of achievement toward each financial measure comprising the Annual
Corporate Performance Goals, using competent and reliable information, including
but not limited to audited financial statements if available. A


4

--------------------------------------------------------------------------------




Participant's annual award payout amount will equal the product of the
Participant's Base Salary, the Participant's Target Award Level, the
Participant's Annual Award Level and the annual award payout percentage
determined by the Compensation Committee.
4.3.
The CEO will establish a Quarterly Corporate Performance Goal. The Participant's
manager or other person designated by the CEO will develop the Participant's
quarterly Individual Goals, which the CEO or the CEO's designee will approve.
Meeting an Individual Goal will yield a performance measurement of 100% for that
particular goal. Not meeting an Individual Goal will yield a performance
measurement of 0% unless the CEO or the CEO's designee approves a prorated
percentage based on partial achievement of the goal. Notwithstanding actual
individual performance results, no Participant will receive payment under the
Plan for any quarterly Performance Period unless all Quarterly Corporate
Performance Goals are met for such quarter. If Quarterly Corporate Performance
Goals are met for such quarter, a Participant's quarterly award payout amount
will equal the product of the Participant's Base Salary, the Participant's
Target Award Level, the Participant's Quarterly Award Level and the
Participant's Quarterly Award Results. Any corresponding quarterly awards will
be paid to eligible Participants following the approval of the amount by the
CEO.

4.4.
The Compensation Committee shall have the authority to adjust the Annual
Corporate Performance Goals, and the CEO shall have the authority to adjust the
Quarterly Corporate or Individual Performance Goals, in recognition of unusual
or nonrecurring events affecting the Company or its financial statements or
changes in applicable laws, regulations or accounting principles. Payments will
be calculated for each Performance Period based on actual performance
achievement and may be amended as described in Section 5.

4.5.
If an employee becomes a Participant during a Performance Period, then, unless
otherwise approved by the Compensation Committee for executive officers or by
the CEO for other Participants, the Participant's award payout amount for that
Performance Period will be prorated to reflect the portion of the period he or
she participated in the Plan. Specifically, the award payout amount will be
multiplied by a fraction, the numerator of which is the number of days in the
Performance Period during which s/he was a Participant and the denominator of
which is the total number of days in the Performance Period.

4.6.
If a Participant is on a leave of absence (other than a leave of absence where
the Participant continues to be paid his or her full base salary through the
Company's payroll system(s), except payments received under the Company's short
term disability income protection plan), for all or part of a Performance
Period, to the extent permitted by applicable law, the award payout amount for
that Performance Period will be prorated to reflect the portion of the period
the Participant was not on such leave of absence. Specifically, the award payout
amount will be multiplied by a fraction, the numerator of which is the number of
days in the Performance Period during which s/he was not on leave and the
denominator of which is the total number of days in the Performance Period.

4.7.
If the Compensation Committee for executive officers or the CEO for all other
Participants approves a change in a Participant's Target Award Level during a
Performance Period, the Participant's award payout amount will be prorated to
reflect the portion of the Performance Period each respective Target Award Level
was applicable. Specifically, the full award payout amount will be calculated at
each Target Award Level and then multiplied by a fraction, the numerator of
which is the number of days in the Performance Period during which that Target
Award Level was in effect and the denominator of which is the total number of
days in the Performance Period. Those prorated award payout amounts will be
summed to determine the total payout amount for the period accounting for the
change in Target Award Level.




5

--------------------------------------------------------------------------------






5.
ADMINISTRATION



5.1.
The Plan Administrators, in their respective capacities, have the authority to
interpret the Plan, and the Plan Administrators' interpretations, in their
respective capacities, shall be final and binding on all Plan Participants. The
Director of Compensation and Benefits will have oversight responsibility for
consistent application of the Plan, appropriate documentation and timely
payment.



5.2.
Participants must be approved for inclusion in the Plan each Plan Year.
Participation in a predecessor incentive compensation plan does not entitle any
Company employee to be selected for participation in this Plan. If a
Participant's duties and responsibilities materially change during the Plan
Year, the Compensation Committee for executive officers or the CEO for all other
Participants shall have the option to terminate the Participant's participation
in the Plan prior to the end of a Performance Period or otherwise modify the
Participant's Individual Goals and/or Target Award Level due to such change.



5.3.
At all times, this Plan shall be interpreted and operated so that the awards
payable under this Plan shall either be exempt from or comply with the
provisions of section 409A of the Code and the treasury regulations relating
thereto so as not to subject any Plan Participant to the payment of interest
and/or any tax penalty that may be imposed under section 409A of the Code with
respect to the Plan.



5.4.
This Plan shall not be construed to give Participants a right of continued
employment with the Company. The establishment and maintenance of this Plan
shall in no way affect the Company's ability to award additional bonuses to
employees of the Company.



5.5.
In order to ensure the Company's best interests are met, the amount of a payment
on an award otherwise calculated in accordance with this Plan may be increased,
decreased or eliminated at any time prior to payment, in the sole discretion of
the CEO, except that no change with respect to any award to any executive
officer of the Company shall be made without Compensation Committee approval;
provided, however, that so long as the Participant is not in breach of his or
her obligations under his or her Employee Agreement Regarding Confidential
Information, Intellectual Property, and Non Competition with the Company,
payments due as result of a Change In Control, as otherwise provided in this
Plan, cannot be decreased or eliminated without the prior written approval of
the Participant.



5.6.
When awarded, payments under the Plan will be made as soon as practicable after
the end of the applicable award period, and in any event, payments will be made
no later than the end of the second fiscal quarter following the Performance
Period to which the payments relate. Notwithstanding the foregoing, if a
Participant is eligible for payment of: (i) all or part of an annual award as a
result of his or her death or termination of his or her employment on account of
his or her disability or retirement as provided in Paragraph 5.9 or as a result
of his or her involuntary termination under the Severance Plan for Section 16
Officers, if applicable, the payment will be made no later than the 15th day of
the third month after the later of the end of the Company's tax year in which
such death, disability, retirement or involuntary termination occurs or the end
of the Participant's tax year in which such death, disability, retirement or
involuntary termination occurs; (ii) 100% of a quarterly award as provided in
Paragraph 6.3 due to a Change In Control, payment will be made without exception
on or before the 15th day of the third month following the end of the
Performance Period; and/or (iii) 100% or more of an annual award as provided in
Paragraph 6.3 due to a Change In Control, payment will be made without exception
no later than the 15th day of the third month after the later of the end of the


6

--------------------------------------------------------------------------------




Company's tax year in which the Change In Control occurs or the end of the
Participant's tax year in which the Change In Control occurs.


5.7.
Unless otherwise provided in the individual's employment offer, a new hire will
commence participation in the Plan as of the date of hire. An existing employee
who becomes eligible to participate in the Plan after the start of the Plan Year
will commence participation in the Plan on the start date approved by the
Compensation Committee in the case of an executive officer or by the CEO in all
other cases.



5.8.
If a Participant in the Plan remains employed by the Company, but after the
start of the Plan Year becomes ineligible to continue to participate in the
Plan, unless otherwise approved by the Compensation Committee in the case of an
executive officer or by the CEO in all other cases, the Participant will not be
eligible for an award for any Performance Period that is partially completed as
of the date he or she becomes ineligible to participate in the Plan.



5.9.
In the case of termination of employment due to the Participant's retirement,
death or disability (as disability is defined in Section 3.1 above), the
Participant will be entitled to a payment under this Plan for any Performance
Period commenced prior to the Participant's termination of employment based on
the actual performance measurement results for such period, and the
Participant's award payout amount for that Performance Period shall be prorated
to reflect the portion of the period the Participant was employed. Specifically,
the award payout amount will be multiplied by a fraction, the numerator of which
is the number of days in the Performance Period during which s/he was a
Participant and the denominator of which is the total number of days in the
Performance Period.



5.10.
This Plan will be reviewed and evaluated at minimum on an annual basis. The
Company has no obligation to implement the Plan for any fiscal period and has
the right at any time, without notice, to update, modify or discontinue the Plan
or any practice under which any similar payments have been previously made;
provided, however, that the Company may not amend or terminate the Plan in a
manner that affects a payment that has already become payable to a Participant.



6.
OTHER PROVISIONS



6.1.
Non-Transferability. No right or interest of any Participant in this Plan is
assignable or transferable, or subject to any lien, directly, by operation of
law, or otherwise, including without limitation by execution, levy, garnishment,
attachment, pledge, and bankruptcy, except that the right to receive any form of
compensation payable hereunder may be assigned or transferred by will or laws of
descent and distribution.



6.2.
No Rights to Company Assets. No Plan Participant nor any other person will have
a right in, nor title to, any assets, funds or property of the Company or any of
its subsidiaries through this Plan. Any earned incentives will be payable from
the Company's general assets. Nothing contained in this Plan constitutes a
guarantee by the Company or any of its subsidiaries that the assets of the
Company and its subsidiaries will be sufficient to pay any earned incentives.



6.3.
Change In Control. In the event a Change In Control occurs during the Plan Year,
notwithstanding any language in this Plan to the contrary, each Participant's
performance measurement against Individual Goals for any quarterly Performance
Period ending after the effective date of the Change In Control will be 100% and
the Quarterly Corporate Performance Goals for such Performance Period will be
deemed met, and the performance measurement against corporate goals for the Plan
Year will be the greater of 100% or such performance


7

--------------------------------------------------------------------------------




measurement as is determined in accordance with this Plan, regardless of whether
such Participant is employed at the end of the applicable award period. For
purposes of determining the award after a Change In Control, the Participant's
Base Salary used to calculate any payout for any Performance Period ending after
the effective date of the Change In Control shall be the greater of the
Participant's annual base salary in effect on the day prior to the Change In
Control or Participant's annual base salary in effect on the last day of the
Performance Period. If the Participant's employment is terminated due to
retirement, death or disability after a Change in Control, the award payout
amount calculated in accordance with this Section shall be prorated to reflect
the portion of the period he or she participated in the Plan. Specifically, the
award payout amount will be multiplied by a fraction, the numerator of which is
the number of days in the Performance Period during which s/he participated in
the Plan and the denominator of which is the total number of days in the
Performance Period.


6.4.
Priority of Written Agreement. Notwithstanding any language in this Plan to the
contrary, the terms and conditions of any written agreement between the Company
and a Participant regarding payment of one or more awards upon termination of
employment for any reason or in the event of a Change In Control shall supersede
and control with respect to payment of any such awards to the Participant and no
payments (other than those already earned but not yet paid) will occur under
this Plan except as provided in such written agreement, provided that the
written agreement was approved by the Compensation Committee if the Participant
was an executive officer at the time of execution of the agreement or by the CEO
in any other case.




8